Citation Nr: 0214774	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  97-17 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1959.  He died in May 1995.  The appellant is the veteran's 
widow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in July 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied service connection for the 
cause of the veteran's death.  This matter was remanded to 
the RO in August 1998.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1995; the cause of the 
veteran's death as shown on the death certificate was non-
Hodgkin's lymphoma.        

2.  At the time of the veteran's death, the veteran did not 
have any service-connected disabilities.    

3.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.     

4.  The veteran did not have onsite participation in a test 
involving the atmospheric detonation of a nuclear device and 
the military records establish the veteran's absence from the 
nuclear test sites at which exposure to radiation is claimed 
to have occurred.      

5.  The competent and probative medical evidence of record 
indicates that non-Hodgkin's lymphoma was not present in 
service and was first manifested nearly 25 years after the 
veteran's period of service; the evidence does not establish 
a relationship between non-Hodgkin's Lymphoma and the 
veteran's period of service.  


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was not incurred in service, may 
not be presumed to have been incurred in service, and was not 
incurred due to ionizing radiation exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107(a) (West 
1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.312 (2001).

2.  The veteran's death was not caused by a disability 
incurred in or aggravated by active service; nor did the 
veteran have a service-connected disability that contributed 
substantially or materially to his death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001). 

Where a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Service connection - cause of death

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2001).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.  

Service connection - disability attributable to exposure to 
ionizing radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there 
are certain types of cancer that are presumptively service-
connected when they occur in "radiation-exposed veterans."  
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected, provided that certain conditions are met, pursuant 
to 38 C.F.R. § 3.311.  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The provisions of 38 C.F.R. § 3.309 provide that if a 
veteran, while on active duty, active duty for training, or 
inactive duty training, participated in a radiation-risk 
activity, as defined by regulation, the following diseases 
shall be service connected, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); and 
cancers of the brain, bone, lung, and ovary.  38 C.F.R. 
§ 3.309(d) (as amended at 67 Fed. Reg. 3,612-3,616 (January 
25, 2002)).

"Radiation-risk activity" is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by U.S. forces during the period of time from August 
6, 1945, through July 1, 1946; or internment as a prisoner of 
war in Japan during World War II, and/or service on active 
duty in Japan immediately following such internment, 
resulting in the opportunity for exposure to ionizing 
radiation comparable to that of U.S. occupation forces in 
Hiroshima or Nagasaki, Japan from August 6, 1945, through 
July 1, 1946.  38 C.F.R. § 3.309 (d)(3)(ii). 

The term "onsite participation means" (A) During the 
official operational period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in  direct support of the nuclear test, or (B) 
During the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. § 3.309 (d)(3)(ii).  

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  38 C.F.R. 
§ 3.311(a) calls for the development of a dose assessment 
where it is established that a radiogenic disease first 
became manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  38 C.F.R. § 3.311(a)(2) requires that dose data 
will be requested from the Department of Defense in all 
claims based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311.  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

In addition, 38 C.F.R. § 3.311 (b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic by 38 C.F.R. § 3.311(b)(2), the claim will still 
be considered, or developed, under § 3.311 if the veteran 
cites or submits competent scientific or medical evidence 
that the claimed disease is radiogenic.  Id.  

The provisions of 38 C.F.R. § 3.311 (b)(1) require that 
claims involving exposure to ionizing radiation will be 
referred to the VA Undersecretary for Benefits if it is 
determined that: (1) a veteran was exposed to ionizing 
radiation; (2) the veteran subsequently developed a 
radiogenic disease; and (3) such disease became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5)(2 ).  
Id. 

Standard of Proof

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2002).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990), the Court stated that "a [claimant] need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Factual Background

The veteran's service medical records do not reflect 
treatment or diagnosis of non-Hodgkin's lymphoma.  

In a November 1994 claim, the veteran stated that he was 
stationed in Indian Springs from 1956 to 1957 which was near 
Yucca Flats, Nevada, where an atomic bomb ("A Bomb") was 
tested several times.  The veteran asserted that he was 
exposed to radiation.  

Medical records show that non-Hodgkin's lymphoma of the 
dorsum of the left foot was diagnosed in July 1994.  In 
October 1994, progressive lymphomatous menigititis with 
cranial nerve involvement was diagnosed.  In December 1994, 
intra-ocular lymphoma was diagnosed.  

In a March 1995 statement, the veteran indicated that he was 
stationed in Las Vegas from 1956 to 1959 and during that time 
period, he was exposed to radiation.  He stated that he was 
exposed to radiation three times when he was stationed in 
Indian Springs which was 20 miles from the blast.  

In another March 1995 statement, the veteran indicated that 
he was exposed to ionizing radiation three times in 1957 and 
1958 in Las Vegas, Indian Springs, and Henderson.  The 
veteran indicated that he was never exposed to any cancer 
causing substance except the atom bomb in service.  He stated 
that he did not have any members of his family with any kinds 
of cancers of leukemias.  

In the March 1995 statement, the veteran stated that he 
witnessed three tests.  The veteran indicated that he served 
with the air police squadron at Indian Springs at the end of 
1955 and 1956.  Regarding whether he wore a film badge, the 
veteran stated that he wore a black badge the size of a 
quarter.  He was unable to name other personnel who served 
with him but he indicated that he served on a two man post; 
many times, he served by himself.  He stated that he was 20 
miles from the center of ground zero at the time of the 
explosions and at the time of each explosion, he was on open 
guard duty.  He stated that the sky lit up during the 
explosions.  

An April 1995 VA examination report reflects a diagnosis of 
non-Hodgkin's' lymphoma with spread of the lymphoma to the 
central nervous system resulting in meningitis and the 
development of multiple neurologic symptoms. 

In May 1995, the RO requested dosage information from the 
Defense Nuclear Agency regarding the veteran's claimed 
exposure to testing of the Atomic Bomb during military 
service.  

On May [redacted], 1995, the veteran died.  The cause of death listed 
on the death certificate was non-Hodgkin's lymphoma.  The 
approximate interval between onset and death was nine months.  
An autopsy was not performed.  

In September 1995, the appellant filed a claim for service 
connection for the cause of the veteran's death. 

In October 1995 and January 1996, the RO provided additional 
information to the Defense Nuclear Agency.  

In a June 1996 response, the Nuclear Test Personnel Review of 
the Nuclear Defense Agency, indicated that the veteran's 
statement in support of his claim referenced his service at 
the Indian Springs Air Force Base, Nevada, from 1956 to 1959.   
The Air Force morning reports reveal that while assigned to 
Detachment 1, 3595th Air Base Group, he served at the Indian 
Springs Air Force Base from March 5, 1956 to April 8, 1957 
when he was transferred to the Nellis Air Force Base, Las 
Vegas, Nevada.  His duties during this period were apprentice 
woodworker, construction helper, air police helper, 
apprentice air policeman, and air policeman.  No US 
atmospheric nuclear testing was conducted at the Nevada Test 
Site during the veteran's service at Indian Springs Air Force 
Base.  

The Nuclear Test Personnel Review indicated that from April 
9, to June 19, 1957 the veteran was assigned to the 3595th 
Air Police Squadron at Nellis Air Force Base.  From June 20 
until December 31, 1957 he was assigned to Headquarters, 
3595th Air Base Group and on January 1, 1958, he was re-
assigned to the 3596th Air Police squadron (redesignated 
4520th Air Police Squadron on June 23, 1958).  The veteran 
remained with the 4520th Air Police Squadron until his 
discharge on July 31, 1959.  His duty at Nellis Air Force 
Base was Air Policeman.  The Nuclear Test Personnel Review 
stated that during the veteran's service at Nellis Air Force 
Base, the US government conducted two atmospheric nuclear 
test series at the Nevada Test Site- Operations PLUMBBOB (May 
28 to October 22, 1957) and HARDTACK II (September 19 to 
October 31, 1958).  Neither the veteran's service record nor 
the Air Force morning reports show temporary duty for the 
veteran to the Nevada Test Site during PLUMBBOB or HARDTACK 
II.  The morning reports only show routine administrative 
actions (ordinary leave, reassignments, promotions) for the 
veteran during the time period in question.  Additional 
personnel at the Nellis Air Force Base are not considered to 
be PLUMBBOB or HARDTACK participants.  The Nuclear Test 
Personal Review stated that in summary, the available Air 
Force records do not document the veteran's participation in 
US atmospheric nuclear testing.  Moreover, after careful 
search of available dosimetry data, the Nuclear Test 
Personnel Review found no record of radiation exposure for 
the veteran.    

In an April 1998 statement, Dr. D.S., an internist and 
hematologist, stated that for most cases, the cause of 
lymphoma was not clearly known.  

In January 2002, the appellant submitted excerpts from a 
medical treatise.  The treatise indicated that the cause for 
non-Hodgkin's lymphoma was not firmly established.  It was 
noted that in Japan, there were a greater number of cases 
among survivors of the atomic bomb at Hiroshima than would be 
expected in the normal population.  People with damaged 
immune systems caused by immune disorders or 
immunosuppressive drugs are more likely to develop non-
Hodgkin's lymphoma.   

Analysis

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim for service connection for the cause of the 
veteran's death, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran's service medical records have been obtained.  
The RO properly developed the claim (based upon exposure to 
ionizing radiation) pursuant to 38 C.F.R. §§ 3.309(d) and 
3.311. The RO contacted the Nuclear Test Personnel  Review of 
the Nuclear Defense Agency in order to obtain the veteran's 
dosage information.  The appellant alleges that the veteran 
was exposed to radiation during nuclear testing in Nevada.  
In June 1996, the Nuclear Test Personnel Review responded to 
the RO's request and provided information that showed that 
the veteran was not an onsite participant of a Nevada Test 
Site and they found no record of radiation exposure for the 
veteran.    

The RO did not forward the veteran's records to the Under 
Secretary for Benefits for consideration pursuant to 
38 C.F.R. § 3.311(c) since the it was determined that the 
veteran was not exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons.  
See 38 C.F.R. § 3.311(b).  

The appellant and her representative have been provided with 
a statement of the case and supplemental statements of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the appellant to prevail on the 
claim.  The RO notified the appellant of the evidence needed 
to substantiate her claim and offered to assist her in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the appellant's 
representative has been given the opportunity to submit 
written argument.  The appellant was afforded a hearing 
before the Board in March 1998.  The Boardmember who 
conducted the hearing is no longer employed at the Board.  
The appellant was provided with the opportunity to have 
another hearing and in September 2002, she indicated that she 
did not want another hearing.  The VA notified the appellant 
and the appellant's representative of the information and any 
medical or lay evidence, not previously submitted, that is 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Discussion

The appellant and her representative essentially assert that 
the cause of the veteran's death, non-Hodgkin's lymphoma, was 
caused by the veteran's exposure to ionizing radiation in 
service.

The evidence of record shows that the veteran died on May [redacted], 
1995.  The death certificate indicates that the cause of 
death was non-Hodgkin's lymphoma.  An autopsy was not 
performed. 

In accordance with the Court's holding in Combee, supra, the 
Board will first address the potential application of 
presumptive service connection for radiation-exposed veterans 
pursuant to 38 C.F.R. § 3.309(d).  The Board will then 
address the relevance of the "radiogenic diseases" 
provisions of 38 C.F.R. § 3.311.  Lastly, the Board will 
discuss whether service connection has been established by 
way of proof of actual direct causation under 38 C.F.R. § 
3.303(d).  See Combee, 34 F.3d at 1043-1044.

Presumptive service connection based on radiation exposure-
38 C.F.R. § 3.309(d)

The record shows that the cause of the veteran's death was a 
"disease specific to radiation-exposed veterans."  The 
medical evidence of record shows that the veteran's cause of 
death was non-Hodgkin's lymphoma.  Lymphoma (except Hodgkin's 
disease) is a presumptive disease specifically listed under 
38 C.F.R. § 3.309(d)(2).  

However, the evidence record shows that the veteran was not a 
"radiation-exposed veteran" as defined by 38 C.F.R. 
§ 3.309(d)(3)(i).  The evidence of record shows that the 
veteran did not participate in a radiation-risk activity.  
The evidence shows that the veteran did not have onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.  The Nuclear Test Personnel Review of 
the Nuclear Defense Agency provided information which shows 
that during service, the veteran was not an onsite 
participant in a test involving the atmospheric detonation of 
a nuclear device.  The Nuclear Test Personnel Review 
indicated that military records showed that from March 5, 
1956 to April 8, 1957, the veteran served at the Indian 
Springs Air Force Base and was assigned to Detachment 1, 
3595th Air Base Group.  On April 8, 1957, the veteran was 
transferred to the Nellis Air Force Base, Las Vegas, Nevada.  
No US atmospheric nuclear testing was conducted at the Nevada 
Test Site during the veteran's service at Indian Springs Air 
Force Base.   

The Nuclear Test Personnel Review indicated that from April 9 
to June 19, 1957, the veteran was assigned to the 3595th Air 
Police Squadron at Nellis Air Force Base.  From June 20 until 
December 31, 1957, he was assigned to Headquarters, 3595th 
Air Base Group.  On January 1, 1958, he was re-assigned to 
the 3596th Air Police squadron (redesignated 4520th Air 
Police Squadron on June 23, 1958).  The veteran remained with 
the 4520th Air Police Squadron until his discharge on July 
31, 1959.  The Nuclear Test Personnel Review stated that 
during the veteran's service at Nellis Air Force base, the US 
government conducted two atmospheric nuclear test series at 
the Nevada Test Site- Operations PLUMBBOB (May 28 to October 
22, 1957) and HARDTACK II (September 19 to October 31, 1958).  
Neither the veteran's service record nor the Air Force 
morning reports show temporary duty for the veteran to the 
Nevada Test Site during PLUMBBOB or HARDTACK II.  

The evidence of record shows that the veteran did not perform 
official military duties in connection with ships, aircraft, 
or other equipment used in direct support of the nuclear 
test.  As noted above, the Nuclear Test Personnel Review of 
the indicated that no US atmospheric nuclear testing was 
conducted at the Nevada Test Site during the veteran's 
service at Indian Springs Air Force base.  The Nuclear Test 
Personnel Review indicated that during the veteran's service 
at Nellis Air Force base, his duty was Air Policeman.  There 
is no evidence that the veteran performed military duties in 
connection with aircraft or other equipment used in direct 
support of the nuclear test.  The morning reports only show 
routine administrative actions (ordinary leave, 
reassignments, promotions) for the veteran during the time 
period in question.  The Nuclear Test Personnel Review 
indicated that additional personnel at the Nellis Air Force 
Base are not considered to be PLUMBBOB or HARDTACK 
participants.  The Nuclear Test Personal Review stated that 
in summary, the available Air Force records do not document 
the veteran's participation in US atmospheric nuclear 
testing.  

Based upon this evidence, the Board concludes that the 
veteran was not a radiation-exposed veteran because the 
evidence shows that he did not participate in radiation-risk 
activity while in service.  See 38 C.F.R. § 3.309(d)(3).

Thus, the Board finds that the claim for service connection 
for the cause of the veteran's death, as evaluated under the 
regulations governing presumptive service connection based on 
radiation exposure, must be denied.

Radiogenic diseases-38 C.F.R. § 3.311

As noted above, the provisions of 38 C.F.R. § 3.311 provide 
for development of claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease.  The provisions do not give rise to 
a presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Brown, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).  Specifically, 38 C.F.R. 
§ 3.311(a) states that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  
38 C.F.R. § 3.311(b)(1) further states that if it is 
ultimately determined that the veteran was exposed to 
ionizing radiation, that the veteran subsequently developed a 
radiogenic disease, and that such disease became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5)(iv), 
the claim will be referred to the VA Under Secretary for 
Benefits.  As discussed above, the RO properly developed the 
claim in accordance with 38 C.F.R. § 3.311.  

In this case, the appellant is seeking service connection for 
the cause of the veteran's death.  The medical evidence shows 
that non-Hodgkin's lymphoma caused the veteran's death.  
Lymphomas other than Hodgkin's disease are among the 
radiogenic diseases specified in 38 C.F.R. § 3.311(b)(2).  
The medical evidence shows that the non-Hodgkin's lymphoma 
became manifest more than 5 years after exposure.  The 
appellant claims that the veteran was exposed to radiation in 
1957 and 1958.  Non-Hodgkin's lymphoma was diagnosed in 1994.    

However, the evidence of record shows that the veteran was 
not exposed to ionizing radiation in service and he did not 
participate in atmospheric testing of nuclear weapons.  
38 C.F.R. § 3.311 (a)(4)(i) provides that if the military 
records do not establish presence at or absence from a site 
at which exposure to radiation is claimed to have occurred, 
the veteran's presence at the site will be conceded.  

In the present case, the Board finds that the military 
records establish the veteran's absence from a site at which 
exposure to radiation is claimed to have occurred.  The 
military records show that the veteran was stationed at 
Nellis Air Force base during Operations PLUMBBOB and HARDTACK 
II.  The military records show that during the time periods 
of these tests, the veteran was assigned to the 3595th Air 
Police Squadron at Nellis Air Force base; Headquarters, 
3595th Air Base Group; and the 3596th Air Police squadron 
(redesigned 4520th Air Police Squadron on June 23, 1958).  
The evidence shows that the veteran's duty at Nellis Air 
Force Base was Air Policeman.  The veteran's service record 
and the Air Force morning reports did not show temporary duty 
for the veteran to the Nevada Test Site during PLUMBBOB or 
HARDTACK II.  The Nuclear Test Personnel Review indicated 
that additional personnel at the Nellis Air Force Base are 
not considered to be PLUMBBOB or HARDTACK participants.  The 
Nuclear Test Personal Review concluded, based upon the 
available Air Force records, that the veteran did not 
participate in US atmospheric nuclear testing and after 
careful review of the available dosimetry data, the Nuclear 
Test Personnel Review found no record of radiation exposure 
for the veteran.    

Since the evidence shows that the veteran was not exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, referral to the Under 
Secretary for Benefits for further consideration is not 
warranted.  And since the requirement of 38 C.F.R. 
§ 3.311(b)(1)(i) has not been met, it shall not be determined 
that the non-Hodgkin's lymphoma has resulted from exposure to 
ionizing radiation under such circumstance.  See 38 C.F.R. 
§ 3.311(b).  

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death under the provisions of 38 C.F.R. § 3.311.   

Service connection for the cause of death on a direct basis

There is no medical evidence of record which tends to show a 
relationship between the veteran's cause of death and his 
period of service.  The medical evidence of record does not 
show that a disability or disease that was incurred in 
service was either principal or contributory causes of death.  
At the time of the veteran's death, the veteran did not have 
any service-connected disabilities.
 
The appellant has not submitted any medical evidence to show 
that the veteran's non-Hodgkin's lymphoma was incurred in 
service or was related to his period of service.  Service 
medical records do not reflect complaints, treatment or 
findings of non-Hodgkin's lymphoma.   

The Board notes that malignant tumors are included among the 
chronic diseases for which presumptive service connection is 
warranted under the provisions of 38 C.F.R. § 3.309(a).  
However, there is no evidence that the non-Hodgkin's lymphoma 
was present during the veteran's service or manifested to a 
compensable degree within one year after service, and the 
appellant has never contended such.  The evidence indicates 
that the non-Hodgkin's lymphoma was initially diagnosed 
approximately 35 years after service.  Therefore, the Board 
finds that the presumptive provisions of 38 C.F.R. § 3.309(a) 
are not for application.

The appellant has submitted a medical opinion and an excerpt 
from a medical treatise in support of her claim.  However, 
this evidence fails to establish that the veteran's cause of 
death was incurred in service or is related to service.  In 
the April 1998 statement, Dr. D.S. stated that the cause of 
lymphoma was not clearly known.  

The information from the medical treatise indicates that the 
cause for non-Hodgkin's lymphoma was not firmly established.  
The treatise indicated that people with damaged immune 
systems caused by an immune disorder or immunosuppressive 
drugs were more likely to develop non-Hodgkin's lymphoma.  
The treatise also noted that in Japan, there were a greater 
number of cases among survivors of the atomic bomb at 
Hiroshima than would be expected in the normal population.   

To establish service-connection, medical text evidence must 
"not simply provide speculative generic statements not 
relevant to the veteran's claim."  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  Instead, the evidence, "standing 
alone", must discuss "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion."  
Ibid. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition).  
Such is not present here.  In this case, the submitted 
medical treatise excerpt does not speak to the particular 
facts of the present claim regarding the cause of the 
veteran's death and thus cannot establish the existence of a 
medical link.  The treatise discusses the incidence of non-
Hodgkin's lymphoma in survivors of the atomic bomb in 
Hiroshima and in persons with damaged immune systems.  In the 
present case, neither of these circumstances are alleged or 
shown by the record.  Furthermore, the treatise indicated 
that the cause of non-Hodgkin's lymphoma was not firmly 
established.  

The appellant herself contends that the veteran's non-
Hodgkin's lymphoma was caused by the veteran's claimed 
radiation exposure in service.  Although the appellant and 
other lay persons are competent to testify as to the 
veteran's in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the appellant possesses a 
recognized degree of medical knowledge that would render her 
opinion as to the etiology of the cause of the veteran's 
death competent.  There is no medical evidence to support her 
contention. 

In conclusion, the Board finds that there is no probative 
evidence of record that establishes a relationship between 
the veteran's cause of death and his period of service or any 
disability incurred in service.  Since the appellant has 
failed to establish a relationship between the principal or 
contributory cause of the veteran's death and any service-
connected disability, a basis for granting service connection 
for the veteran's cause of death is not demonstrated.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For the foregoing 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is denied.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



		
	J. A. MARKEY
	Acting Member, 
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

